DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 8-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the step of mounting the display module on the cover comprises using a positioning fixture to position the display module at a specific position of the cover” as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180039128; “lee” hereinafter) in view of Tsuchida (US 20170088749; “Tsuchida” hereinafter).
Regarding claim 1, Lee (fig. 4) discloses a display device assembling method comprising: mounting a display module (200) on a cover (300’), wherein the display module (200) is positioned at a specific position on the cover (300’) when being mounted (fig. 4); and mounting an outer frame (100) on the cover which has been mounted with the display module (according to fig. 4, the upper frame 100 has to be installed after installing display 200 on the cover or frame 300’), the outer frame (100) looping around to form a display space to accommodate the display module (figs. 1, 4), wherein the outer frame has a surrounding part (110) and an abutting part (120) both extending towards the display space (fig. 1, 4); the surrounding part (110) surrounds a peripheral of the display module (200) to position the outer frame (100) on the cover (300’) (fig. 4); the abutting part (120) abuts a surface (abutting part or the protrusion 120 abuts the upper surface of the second substrate 220 of the display module 200, fig. 4), which is opposite to the cover (300’), of the display module (200) (fig. 4).  
Lee does not explicitly disclose the surrounding part abuts a peripheral of the display module.
Tsuchida (fig. 1) teaches a display device comprising an outer frame (24) comprising a surrounding part (“surrounding part”, annotated fig. 1) surrounds and abuts a peripheral of the display module (14 and 16) to position the outer frame  (24) on a cover (26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to have the surrounding part abutted the periphery of the display module as taught by Tsuchida because such modification prevents the movement or misalignment of the display module caused by an external impact.

    PNG
    media_image1.png
    238
    747
    media_image1.png
    Greyscale

Regarding claim 3, Lee in view of Tsuchida (Lee, fig. 4) discloses wherein the step of mounting the display module (200) on the cover (300’) comprises gluing the display module to the cover (display module 200 is glued to the frame or cover 300’ with the help of the adhesive members 610 and 620).  

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tsuchida as applied to claim 1, and in further view of Huston et al. (US 20180063974; “Huston” hereinafter).
Regarding claim 2, Lee in view of Tsuchida discloses the display device as claimed in  claim 1.
Lee in view of Tsuchida does not disclose wherein the step of mounting the display module on the cover comprises using a positioning fixture to position the display module at a specific position of the cover.  
Huston teaches a display device comprising a display module (110amd 104) and a step of mounting the display module on a cover (106) comprises using a positioning fixture (116 and 118) to position the display module at a specific position of the cover (first bracket 116 attached to the display module 104 & 110 and a second bracket 118 attached or fixed to the cover 106 and display module 104 & 110 is positioned or attached to the cover or chassis 106 with the help of the first bracket 116 and second bracket 118, Par. [0029], [0030], [0037], [0039], fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Tsuchida to incorporate a position fixture  to position the display module at a specific position of the cover as taught by Huston because such modification prevents the displacement or movement of the display module relative to the cover as suggested by Huston.
Regarding claim 4, Lee in view of Tsuchida and Huston (Lee, fig. 4) discloses wherein the step of mounting the display module (200) on the cover (300’) comprises gluing the display module to the cover (display module 200 is glued to the frame or cover 300’ with the help of the adhesive members 610 and 620).  

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tsuchida as applied to claims 1 and 3 respectively, and in further view of Hsu et al. (US 20170038632; “Hsu” hereinafter).
Regarding claim 5, Lee in view of Tsuchida discloses the display device as claimed in  claim 1.
Lee in view of Tsuchida does not disclose wherein the step of mounting the outer frame on the cover comprises gluing the outer frame to the cover.  
Hsu (fig. 2) teaches a display device (100), wherein the step of mounting an outer frame (120) on a cover (110) comprises gluing the outer frame to the cover (“the frame 120 is, for example, fixed to the back cover 110 through adhesion by using an adhesive layer 160b”, Par. [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Tsuchida to incorporate an adhesive to glue the outer frame to the cover as taught by Hsu because such modification provides mechanical adhering means between the outer frame and the cover so that they don’t get disintegrate during accidental fall or external impact.
Regarding claim 7, Lee in view of Tsuchida discloses the display device as claimed in  claim 3.
Lee in view of Tsuchida does not disclose wherein the step of mounting the outer frame on the cover comprises gluing the outer frame to the cover.  
Hsu (fig. 2) teaches a display device (100), wherein the step of mounting an outer frame (120) on a cover (110) comprises gluing the outer frame to the cover (“the frame 120 is, for example, fixed to the back cover 110 through adhesion by using an adhesive layer 160b”, Par. [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Tsuchida to incorporate an adhesive to glue the outer frame to the cover as taught by Hsu because such modification provides mechanical adhering means between the outer frame and the cover so that they don’t get disintegrate during accidental fall or external impact.
Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tsuchida and Huston as applied to claims 2 and 4 respectively, and in further view of Hsu.
Regarding claim 6, Lee in view of Tsuchida and Huston discloses the display device as claimed in  claim 2.
Lee in view of Tsuchida and Huston does not disclose wherein the step of mounting the outer frame on the cover comprises gluing the outer frame to the cover.  
Hsu (fig. 2) teaches a display device (100), wherein the step of mounting an outer frame (120) on a cover (110) comprises gluing the outer frame to the cover (“the frame 120 is, for example, fixed to the back cover 110 through adhesion by using an adhesive layer 160b”, Par. [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Tsuchida and Huston to incorporate an adhesive to glue the outer frame to the cover as taught by Hsu because such modification provides mechanical adhering means between the outer frame and the cover so that they don’t get disintegrate during accidental fall or external impact.
Regarding claim 8, Lee in view of Tsuchida and Huston discloses the display device as claimed in  claim 4.
Lee in view of Tsuchida and Huston does not disclose wherein the step of mounting the outer frame on the cover comprises gluing the outer frame to the cover.  
Hsu (fig. 2) teaches a display device (100), wherein the step of mounting an outer frame (120) on a cover (110) comprises gluing the outer frame to the cover (“the frame 120 is, for example, fixed to the back cover 110 through adhesion by using an adhesive layer 160b”, Par. [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Tsuchida and Huston to incorporate an adhesive to glue the outer frame to the cover as taught by Hsu because such modification provides mechanical adhering means between the outer frame and the cover so that they don’t get disintegrate during accidental fall or external impact.

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Lee and further view of Tsuchida.
Regarding claim 9, Hsu (figs. 1-2) discloses a display device comprising: a cover (110) having an outer surface (outer bottom surface of 110, fig. 2) and an assembling surface (inner bottom surface of 110, fig. 2) opposite to each other; a display module (130, 140 and 150 together) mounted on the assembling surface of the cover (fig. 2); and an outer frame (120) mounted on the assembling surface of the cover ( lower surface of frame 120 is attached to the bottom inner surface of the cover 110 by an adhesive 160b, fig. 2) and looping around to form a display space to accommodate the display module (figs. 1-2); the outer frame (120) having a surrounding part (lower vertical portion of the frame 120 which is attached on the bottom inner surface of the cover 110, fig. 2) and an abutting part  (122) both extending towards the display space (fig. 2).
Hsu does not explicitly disclose the surrounding part surrounding and abutting a peripheral of the display module to position the outer frame on the cover, and the abutting part abutting a surface of the display module, opposite the cover.  
Lee (fig. 4) discloses a display device comprising: a cover (300’) having an outer surface (lower surface of 330’, fig. 4) and an assembling surface (upper surface of 310’, fig. 4) opposite to each other; a display module (200) mounted on the assembling surface of the cover (fig. 4); and an outer frame (100); the outer frame having a surrounding part (110) and an abutting part (120), and the abutting part (120) abutting a surface of the display module (abutting part or the protrusion 120 abuts the upper surface of the second substrate 220 of the display module 200, fig. 4), opposite the cover (200) (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Hsu to have the abutting part abutting a surface of the display module, opposite the cover as taught by Lee because such modification prevents the front edge of the display module from direct hit during accidental fall and also prevents the display module from falling out of the outer frame.
Tsuchida (fig. 1) teaches a display device comprising an outer frame (24) comprising a surrounding part (“surrounding part”, annotated fig. 1) that surrounds and abuts a peripheral of the display module (14 and 16) to position the outer frame  (24) on a cover (26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Hsu in view of Lee to have the surrounding part abutted the periphery of the display module as taught by Tsuchida because such modification prevents the movement or misalignment of the display module caused by an external impact.
Regarding claim 10, Hsu in view of Lee and Tsuchida (relied on Lee, fig. 4) discloses wherein glue is provided between the display module (200, Lee, fig. 4) and the cover (300’, Lee, fig. 4), to adhere the display module to the cover (display module 200 is glued to the frame or cover 300’ with the help of the adhesive members 610 and 620, Lee, fig. 4).  
Regarding claim 11, Hsu in view of Lee and Tsuchida (relied on Hsu, fig. 2) discloses wherein glue (160b) is provided between the outer frame (120) and the cover (110), to adhere the outer frame to the cover (“the frame 120 is, for example, fixed to the back cover 110 through adhesion by using an adhesive layer 160b”, Par. [0031]).  
Regarding claim 12, Hsu in view of Lee and Tsuchida (relied on Hsu, fig. 2) discloses wherein glue (160b) is provided between the outer frame (120) and the cover (110), to adhere the outer frame to the cover (“the frame 120 is, for example, fixed to the back cover 110 through adhesion by using an adhesive layer 160b”, Par. [0031]).  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841